      Case 2:20-cr-00146-RFB-DJA Document 32
                                          31 Filed 04/22/21
                                                   04/21/21 Page 1 of 4



1    CHRISTOPHER CHIOU
     Acting United States Attorney
2    District of Nevada
     Nevada Bar Number 14853
3    ALLISON REESE
     Nevada Bar Number 13977
4    Assistant United States Attorney
     501 Las Vegas Blvd. South, Suite 1100
5    Las Vegas, Nevada 89101
     Phone: (702) 388-6336
6    Email: allison.reese@usdoj.gov
     Attorneys for the United States of America
7
                                  UNITED STATES DISTRICT COURT
8                                      DISTRICT OF NEVADA

9     UNITED STATES OF AMERICA,                           Case No.: 2:20-cr-00146-RFB-DJA

10                   Plaintiff,                           STIPULATION TO CONTINUE THE
                                                          HEARING RE REVOCATION OF
11           v.                                           PRETRIAL RELEASE
                                                          (First Request)
12    JESSICA WILLIAMS,

13                    Defendant.

14

15          IT IS HEREBY STIPULATED AND AGREED, by and between CHRISTOPHER

16   CHIOU, Acting United States Attorney, and ALLISON REESE, Assistant United States

17   Attorney, counsel for the United States of America, and NISHA BROOKS-WHITTINGTON,

18   counsel for Defendant JESSICA WILLIAMS, that the hearing regarding Revocation of Pretrial

19   Release in the above-captioned matter, currently scheduled for April 23, 2021, at 9:00 a.m., be

20   vacated and continued for no less than thirty (30) days, but after May 21, 2021, to a date and

21   time to be set by this Honorable Court.

22          This stipulation is entered into for the following reasons:

23          1.      Both Plaintiff and defense counsel need additional time to prepare, which includes

24   reviewing discovery and obtaining witnesses.


                                                     1
      Case 2:20-cr-00146-RFB-DJA Document 32
                                          31 Filed 04/22/21
                                                   04/21/21 Page 2 of 4



1           2.      The parties agree to the continuance.

2           3.      Defendant JESSICA WILLIAMS is out of custody and does not object to the

3    continuance.

4           4.      The additional time requested by this stipulation, is allowed, with the defendant’s

5    consent under the Federal Rules of Procedure 5.1(d).

6           5.      This is the first request for a continuation of the hearing regarding Revocation of

7    Pretrial Release.

8           DATED: April 21, 2021

9                                               Respectfully submitted,

10                                              CHRISTOPHER CHIOU
                                                Acting United States Attorney
11

12                                                   /s/ Allison Reese
                                                ALLISON REESE
13                                              Assistant United States Attorney
                                                Attorneys for Plaintiff
14                                              UNITED STATES OF AMERICA

15

16
                                                    /s/ Nisha Brooks-Whittington
17                                              NISHA BROOKS-WHITTINGTON
                                                Counsel for Defendant JESSICA WILLIAMS
18

19

20

21

22

23

24


                                                     2
      Case 2:20-cr-00146-RFB-DJA Document 32
                                          31 Filed 04/22/21
                                                   04/21/21 Page 3 of 4



1                                 UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
2
      UNITED STATES OF AMERICA,                          Case No.: 2:20-cr-00146-RFB-DJA
3
                     Plaintiff,                          ORDER
4
             v.
5
      JESSICA WILLIAMS,
6
                     Defendant.
7

8                                                ORDER

9           Based on the pending Stipulation of counsel, and good cause appearing therefore, the

10   Court finds that:

11          1.      Both Plaintiff and defense counsel need additional time to prepare, which includes

12   reviewing discovery and obtaining witnesses.

13          2.      Defendant JESSICA WILLIAMS is out of custody and does not object to the

14   continuance.

15          3.      The additional time requested by this stipulation, is allowed, with the defendant’s

16   consent under the Federal Rules of Procedure 5.1(d).

17          4.      This is the first request for a continuation of the hearing regarding Revocation of

18   Pretrial Release.

19          For all of the above-stated reasons, the ends of justice would best be served by a

20   continuance of the hearing regarding Revocation of Pretrial Release.

21                                     CONCLUSIONS OF LAW

22          The ends of justice served by granting said continuance outweigh the best interest of the

23   public and the defendant, since the failure to grant said continuance would be likely to result in

24   a miscarriage of justice, would deny the parties herein to potentially resolve the case prior to


                                                     3
      Case 2:20-cr-00146-RFB-DJA Document 32
                                          31 Filed 04/22/21
                                                   04/21/21 Page 4 of 4



1    indictment, and further would deny the parties sufficient time and the opportunity within which

2    to be able to effectively and thoroughly prepare for the hearing regarding Revocation of Pretrial

3    Release, taking into account the exercise of due diligence.

4           The continuance sought herein is allowed, with the defendant’s consent, pursuant to

5    Federal Rules of Procedure 5.1(d).

6                                                ORDER

7           IT IS THEREFORE ORDERED that the hearing regarding Revocation of Pretrial

8    Release currently scheduled for April 23, 2021, at the hour of 9:00 a.m., be vacated and continued

9    to
     to May 24, 2021, at 11:00
        ________________,10:00
                           2021,AM  in LV
                                 at the   courtroom
                                        hour         3B.
                                             of ______ __.m..

10
                22nd day of April, 2021.
     DATED this ______
11
                                                  IT IS SO ORDERED
12                                            _______________________________________
                                              THEDATED:
                                                   HONORABLE
                                                           5:33 pm,DANIEL
                                                                    April 22, J. ALBREGTS
                                                                              2021
13                                            UNITED STATES MAGISTRATE JUDGE

14
                                                  BRENDA WEKSLER
15                                                UNITED STATES MAGISTRATE JUDGE

16

17

18

19

20

21

22

23

24


                                                     4
